Albert Orenstein, J.
Defendant has brought a motion before this court to vacate and set aside a judgment entered against him in City Court of the City of Syracuse on or about July 12,1968. A transcript of the said judgment was thereafter docketed in the County Clerk’s office of the County of Onondaga.
His proceeding is in the nature of a motion to open a default judgment and to stay the enforcement thereof by the Sheriff of Onondaga County.
The docketing of the transcript of the judgment rendered in City Court in the County Clerk’s office provides an aid to enforce the judgment but does not give this court jurisdiction to consider this application.
CPLR 5015 (subd. [a]) clearly requires that an application of this nature must be made in the court which rendered the judgment, viz: the City Court of the City of Syracuse. (See Brenner v. Arterial Plaza, 29 A D 2d 815.)
The motion is, therefore, denied without prejudice to an application for the same relief in the City Court of Syracuse.